Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This action is in reply to the communication filed on 01/24/2022.

Claims 1-2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach a device and corresponding method for estimating a direction of arrival (DOA) of sound from Q sound sources received by P microphone units, wherein P > Q > 1, wherein the microphone units form pairs in which the microphone units have identical sensitivity patterns and are translationally separated by a known and constant displacement vector, comprising wherein the calculation of the corresponding adapted covariance matrix comprises: spectrally decomposing a corresponding covariance matrix of the N adapted covariance matrices, obtaining a plurality of eigenvectors, rotating each of the obtained eigenvectors by Hadamard powering of a corresponding frequency to a complex-value eigenvector, and constructing each of the rotated eigenvectors back to a shape of the corresponding covariance matrix to obtain the corresponding adapted covariance matrix.

For these reasons claims 1 and 10 are deemed to be allowable over the prior art of record, and claims 2, 4-9 and 11 are allowed by dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3645    


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645